The opinion of the court was delivered by
Redfield, J.
The plaintiff sold some real estate, including her homestead, for $1025, and. purchased the house and lot in question, and paid therefor towards such purchase out of the avails of said sale, $150. The premises were then subject to a lease for three years to one Gibbs, who was then and at the time of trial in the occupancy of the same under said lease. The defendant claims by virtue of a levy and set-off on execution, which are conceded to be regular. Were the premises at the time exempt from such levy as the plaintiff’s homestead? Under the statute defining such exemption as a “ dwelling-house * * * occupied by such housekeeper as such homestead,” it could not be claimed, under the decisions in this State, that these premises were exempt from attachment and levy. Davis v. Andrews, 30 Vt. 678. At the time of this transaction, in the revision of the statute, the descriptive words defining the homestead had become changed from “ occupied ” to “ used or kept by such housekeeper or head of a family as such homestead.” In West River Bank *219v. Gale, 42 Vt. 27, the Chief Justice in his opinion notices’this change in the statute, and applies the exemption in a case which would have been refused under the decisions construing the former statute ; and we think the distinction there made well founded and just. In that case, the housekeeper had the present right of occupancy, and “ kept ” it for occupancy, and had no other. He had left it for a temporary purpose, and by accident and sickness his temporary absence was prolonged. In this case, the plaintiff was not in fact a housekeeper, and had no present right of occupancy in the premises.
If, by her own act, the plaintiff, after the purchase, had leased the premises for a term of three years, reserving the annual rent for three years, it could not, as we think, be fairly claimed that she “ used and kept ” the premises for occupancy “ as such homestead,” but for the rental. And if she voluntarily purchase premises subject to a lease for a term of years, she purchases the reversion, and the right to the rent for the term ; and the two cases, in principle, are the samo.
The statute is indeed to be liberally construed, to insure the beneficial purpose of the provision ; but the court are not to constitute themselves the almoners of such beneficent purpose, and distribute bounties in their discretion; but, rather, to give such construction as shall establish a general rule, applicable to all cases. And, we think, the statute was designed to exempt a dwelling-house of the description named in the statute, either actually occupied and “ used ” as a homestead for such housekeeper ; or else susceptible of such occupancy, and “ kept ” with the present right and purpose of so occupying and using “ such homestead.” At the time of the defendant’s levy the plaintiff had no right, if she had the purpose, to occupy or “ use ” the premises as such homestead ; nor for at least the term of three years. And, we think, no distinction in principle can be made between a term of three years and a term of ten, or twenty, or for life.
Judgment reversed, and judgment for the defendant.